DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-2, 6-15) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate the respective claim combinations together and nor the respective claim combinations be obvious with:
“A pixel feature vector extraction system comprising: a cellular neural networks (CNN) based integrated circuit (IC) configured for extracting a pixel feature vector out of an input imagery data by performing convolution operations using pre-trained filter coefficients of ordered convolutional layers in a deep learning model, the ordered convolutional layers organized in a plurality of groups with each group followed by a pooling layer, said each group , configured for a feature map, each feature map having a different size, the pixel feature vector containing a combination of feature maps from at least two groups, the combination concatenating respective feature maps of the at least two groups, the at least two groups including a first group and at least one remaining group, wherein the feature map of the first group has the largest size amongst the at least two groups, and wherein a respective size of the feature map of each remaining group is modified to match the size of the feature map of the first group. (Emphasis added – Prior art of record fails to teach the underlined portion.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        September 2, 2022